Citation Nr: 0917244	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-08 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder, claimed as secondary to pes planus valgus with 
calcaneal fat pad syndrome.

2.  Entitlement to service connection for a bilateral shin 
disorder, claimed as secondary to pes planus valgus with 
calcaneal fat pad syndrome.

3.  Entitlement to service connection for a bilateral knee 
disorder, claimed as secondary to pes planus valgus with 
calcaneal fat pad syndrome.

4.  Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to pes planus valgus with 
calcaneal fat pad syndrome.

5.  Entitlement to service connection for a low back 
disorder, claimed as secondary to pes planus valgus with 
calcaneal fat pad syndrome.

6.  Entitlement to service connection for hemorrhoids, 
claimed as secondary to pes planus valgus with calcaneal fat 
pad syndrome.


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  In April 2007, the Board remanded 
this matter for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.

REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the courts, are applicable to 
this appeal.  The VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a disability compensation 
claim.  38 C.F.R. § 3.159.  A review of the record shows that 
the Veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims for direct and secondary service connection by 
correspondence dated in April 2003, May 2007, February 2008, 
and October 2008.  

In its April 2007 remand, the Board requested a VA 
examination of the disorders at issue as well as obtaining 
ongoing medical records.  There are indications from more 
than 250 pages of VA outpatient treatment records recently 
submitted, and from the report of one of the January 2009 VA 
examiners, that the appellant has been in receipt of 
disability benefits from the Social Security Administration 
(SSA) for the past two years.  There is no indication in the 
claims file that the RO attempted to obtain the Veteran's SSA 
medical records or determine whether the Veteran successfully 
obtained SSA disability benefits for any of the conditions 
under appeal in this case.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 
(1992).  Thus, the Board finds that the AMC/RO should obtain 
and associate with the claims file a copy of SSA's 
determination on the Veteran's claim, as well as copies of 
all medical records underlying that determination, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) 
with respect to requesting records from Federal facilities.

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA records.  The claims file reflects 
that the Veteran has received outpatient medical treatment 
from the St. Louis, Missouri, VA Medical Center ("VAMC"); 
however, as the claims file only includes records from that 
facility dated up to July 2008, any additional records from 
that facility should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain from the 
Social Security Administration (SSA) the 
records pertinent to the Veteran's claim 
for Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If medical 
evidence utilized in processing such claim 
is not available, that fact should be 
documented by SSA and such notice entered 
in the claims folder.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

3.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, who 
treated the Veteran for his ankle, shin, 
knee, hip, lower back, and hemorrhoid 
complaints and whose records are not found 
within the claims file.  Of particular 
interest are any outstanding records of 
evaluation and/or treatment of these 
disorders from the St. Louis, Missouri 
VAMC for the period from July 2008 to the 
present.  After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If any benefit sought remains denied, the 
Veteran should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




